Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on April 19, 2022;
The previous office action mailed 01/20/2022, the Office Action Summary, Application Papers - Item 11,  The drawings filed on May 19, 2021 are accepted.

Previously held 35 U.S.C. §112(b) rejection of claims 3-5 is withdrawn in light of amended claims 2 and 3.
	Reasons for Allowance
Claims 1-11 are allowed.
Regarding claim 1; allowability resides at least in part with the prior art not showing or fairly teaching a terminal block electrically connecting the connection portion at the end of a wire with a counterpart connection portion; where the terminal block comprises a wire installation portion having side walls that extend along opposite sides of the wire, with a plate shaped elastic portion protruding from each side wall displaceable in a direction intersecting the axial direction of the wire thus holding the wire in a bent state providing clearance between the wire and the sidewalls in conjunction with ALL the remaining limitations within claim 1.

Regarding claim 6; allowability resides at least in part with the prior art not showing or fairly teaching a terminal block electrically connecting the connection portion at the end of a wire with a counterpart connection portion; where the connection portion has a flat plate shape, and the terminal block has positioning portions that position the connection portion by abutting against opposite side edges of the connection portion; and an elastic pressing portion that urges the connection portion by coming into contact with a back surface of the connection portion in conjunction with ALL the remaining limitations within claim 6.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833